Rule 424 (b) (3) Registration No. 333-177949 CUSIP #:63743HED0 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1)(2) Senior Debt Securities Calculated in accordance with Rule 457(r) of the Securities Act of 1933. The amount in this column has been transmitted to the SEC in connection with the securities offered by means of this pricing supplement. TRADE DATE: 8/07/2012 SETTLEMENT DATE: 8/10/2012 PRICING SUPPLEMENT NO. 5ugust 7, 2012 TO PROSPECTUS SUPPLEMENTAL DATED November 17, 2011 AND BASE PROSPECTUS DATED November 14, 2011 NATIONAL RURAL UTILITES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series C With Maturities of Nine Months or More from Date of Issue Floating Rates Notes Principal Amount: Issue Price: 100% of Principal Amount Original Issue Date: 8/10/2012 Maturity Date: 8/09/2013 Initial Interest Rate: Determined as if the Original Issue Date was an Interest Reset Date Base Rate: USD LIBOR Spread: Plus 10 basis points Index Maturity 3 month Interest Payment Dates: November 9, 2012, February 9, 2013, May 9, 2013, and the Maturity Date Interest Reset Dates: November 9, 2012, February 9, 2013, May 9, 2013, and the Maturity Date Redemption Date: None Agent’s Discount or Commission: 0.05% Agents(s) RBS Securities Inc Capacity: Principal Form of Note: Book-Entry (Book-Entry or Certificated) Other Terms: None Medium-Term Notes, Series C may be issued by the Company in an unlimited aggregate principal amount.
